ORDER

PER CURIAM.
Defendant, Timothy William O’Hara, appeals the judgment entered upon his convictions by a jury of involuntary manslaughter, § 565.024 RSMo 1986, and armed criminal action, § 571.015 RSMo 1986. Defendant was sentenced to seven years for involuntary manslaughter consecutive to life imprisonment for armed criminal action.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. However, defendant fails to raise any points on appeal relating to the denial of his Rule 29.15 motion. Where a defendant appeals the denial of a Rule 29.15 motion, but fails to raise any points related to the denial of that motion in the brief on appeal, the point is considered abandoned. State v. Link, 916 S.W.2d 385, 386 n. 1 (Mo.App.1996); State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991).